Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 28 June 2021. 
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchikawa (US PG PUB No. 2008/0301532).
As per claim [1,14,20] a method for performing access management of a memory device aid of information arrangement, the memory device comprising a non-volatile (NV) memory (see FIG 2: 1) and a memory controller for controlling the accessing of the memory device (see FIG 2: 2), the NV memory comprising at least one NV memory element, the method comprising :
 when a host device sends a write command to the memory device (see [0082]), utilizing the memory controller to generate a plurality of error correction code (ECC) chunks (see FIG 9: A1, A2, A3) respectively corresponding to a plurality of sets of memory cells of the NV memory according to data (see [0091]: “memory cell group”), each ECC chunk comprising a codeword (see FIG 3: ECC Frame), the codeword 
[The ECC frame is taken as ECC chunk. The memory cell group is taken as a set of memory cells as recited in the claims.] 
utilizing the memory controller to store the plurality of ECC chunks into the plurality of sets of memory cells, respectively, so that any two ECC chunks of the plurality of ECC chunks do not share a same set of memory cells of the plurality of sets of memory cells, to enhance read performance of the memory controller regarding the data (see [0089]: “The pieces of subframe data divided as shown in FIG. 3 are arranged in the multi-level memory cell in such a manner that all data in one memory cell can be occupied by the same frame data as shown in FIG. 9.”).
As per claim [2,15] the method of claim 1, 
wherein the one-to-one mapping comprises one-to-one mapping relationships between the plurality of ECC chunks and the plurality of sets of memory cells, respectively (see [0089]).
As per claim [3,16] the method of claim 1, 
wherein each memory cell within the plurality of sets of memory cells is arranged to store a plurality of bits (see [0047]: “MLC”).
As per claim 4, the method of claim 3, 
wherein any ECC chunk of the plurality of ECC chunks comprises respective bits of a set of memory cells within the plurality of sets of memory cells (see [0091]).
As per claim 5, the method of claim 3,
 wherein any ECC chunk of the plurality of ECC chunks comprises a two-dimensional (2D) array of bit information formed with respective bits of a set of memory cells within the plurality of sets of memory cells (see FIG 9 and [0091])

wherein the memory controller controls the NV memory to access the plurality of sets of memory cells through a same word line of a plurality of word lines within the NV memory (see [0060]).
As per claim 7, the method of claim 6, 
wherein the memory controller controls the NV memory to access the plurality of sets of memory cells through a plurality of bit lines within the NV memory, respectively (see e.g., FIG 14: W1 and [0064])
As per claim 8, the method of claim 6, 
wherein the memory controller controls the NV memory to access any memory cell within the plurality of sets of memory cells through a corresponding bit line of a plurality of bit lines within the NV memory (see e.g., FIG 4: BL0 and [0064])
As per claim 9, the method of claim 6, 
wherein the plurality of sets of memory cells is arranged to store a hybrid page (see FIG 9: Subpage3) corresponding to a set of logical pages (see FIG 9: DATA(A1), Parity A1), and a first bit of a first logical page within the set of logical pages and a first bit of a second logical page within the set of logical pages are arranged to store in a same memory cell within the plurality of sets of memory cells (see FIG 9 and [0089]).
[The subframe is taken as a logical page as recited in the claims. Subpage 3 is taken as a Hybridge page because it stores DATA and Parity. The memory cell group are arranged in a respective arrangement where cell group storing frame data A1 and B1 are taken as stored in repeating pattern as recited in the claims.] 
As per claim [10,18] the method of claim 1,
wherein the plurality of sets of memory cells is arranged to store a hybrid page (see FIG 9: Subpage3) corresponding to a set of logical pages (see FIG 9: DATA(A1), Parity A1), and a first bit of a first logical page within the set of logical pages and a first bit of 
 [Subpage 3 is taken as a Hybridge page because it stores DATA and Parity. The memory cell group are arranged in a respective arrangement where cell group storing frame data A1 and B1 are taken as stored in repeating pattern as recited in the claims.] 
As per claim 11, the method of claim 10,
 wherein the first bit of the first logical page, the first bit of the second logical page, and at least one first bit of at least one other logical page within the set of logical pages are arranged to store in the same memory cell (see FIG 9 and [0089])
[As per claim 1, any two ECC chunks of the plurality of ECC chunks do not share a same set of memory cells, the subpage 3 stores the first bit in a repeating pattern across memory cell groups.]
As per claim 12, the method of claim 1,
 wherein the memory controller controls the NV memory to access any memory cell within the plurality of sets of memory cells through a corresponding bit line of a plurality of bit lines within the NV memory (see [0064])
As per claim 13, the method of claim 12, 
wherein said any memory cell within the plurality of sets of memory cells is arranged to store a plurality of bits (see [0047]: “MLC”).
RESPONSE TO ARGUMENT
1st ARGUMENT: 
The Examiner has equated Uchikawa’s ECC sub-frames to the ECC chunks recited in the claims of the instant application. The applicant respectfully disagrees.
The ECC chunk comprises a codeword consisting of a message and parity bits, and therefore cannot be equated to a sub-frame.

2nd ARGUMENT: 
In addition, the independent claims teach parity bits are spread equally over the four pages and equally over each set of memory cells. This is illustrated by FIG. 8 of the instant application, which is shown below:

It is unclear what specific limitation Applicant is relying upon to teach the parity bits are spread equally over the four pages over each set of memory cells. The claims do not require the parity bits to be equally spread because the claims do not specify how the parity bits are stored within the set of memory cells. 
3rd ARGUMENT:
Claims 10 and 11 teach a hybrid page corresponding to a set of logical pages, wherein a first bit of a first logical page, a first bit of a second logical page, and at least one first bit of at least one other logical page are stored in a same memory cell. As illustrated in FIG. 8 (shown above), the parity bits and codeword are stored equally over all the logical pages.

The Office initially notes claim 10 does not recite ‘at least one other page.’ Further the claims do not specify how the first, second, and at least one other logical page relate to the ECC chunk. The Office understands the reference to store ECC frame in sets of memory cells in a repeating pattern, where the same relative memory cell location (i.e., Subpage 3) within the memory cell group is taken store the first bit of a first logical page and a second bit of a second logical page. 
CONCLUSION 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALPIT PARIKH/
Primary Examiner, Art Unit 2137